DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (Provisional app 62/903478 filed on 9/20/19 and Provisional app 62/903493 filed on 9/12/19) are acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 January 2021 and 20 April 2021 (multiple submissions) have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
“the sum” in line 2, which lacks antecedent basis;
“the sum” in lines 4-5, which lacks antecedent basis; and
“the phase difference” in line 6, which lacks antecedent basis
Claim 4 recites “the classifier” in line 2, which lacks antecedent basis.
Claim 5 recites “the respiration” in line 3, which lacks antecedent basis.
Claim 9 recites “the accelerometer signal” in line 4, which lacks antecedent basis.
The same indefiniteness is exhibited in mirrored claims 13, 14, 15, and 19.


Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDarby et al. (US PG Pub. No. 2015/0230750 A1) (hereinafter “McDarby”).

McDarby was cited in applicant’s IDS submitted on January 29, 2021.
With respect to claims 1, 11, and 20, McDarby teaches a method, system, and hardware storage device for a determining a sleep stage of a subject (Fig.11; see par.0302), the method comprising: obtaining one or more respiratory signals (Fig. 11: “Raw movement signal”; according to par.0292, the movement signal can be acquired by one or more respiratory inductance plethysmography sensors), the one or more respiratory signals being an indicator of a respiratory activity of the subject; extracting features from the one or more respiratory signals (Fig. 11: “Respiration rate”, “Respiration amplitude”); determining a sleep stage of the subject based on the extracted features (Fig. 11: “Sleep label”; par.0303 “estimate a sleep stage as Deep, Light Sleep or REM”).
	With respect to claims 2 and 12, McDarby teaches obtaining a first respiratory component signal from the one or more respiratory signals, the first respiratory component signal being representative of a component of the respiratory activity of the subject (Fig. 11: Respiration rate).
	With respect to claims 3 and 13, McDarby teaches the first respiratory component signal includes an abdomen respiratory volume signal, a thorax respiratory volume signal, the sum of the abdomen and thorax respiratory volume signals (RIPSum), a time derivative of the abdomen respiratory volume signal, a time derivative of the thorax respiratory volume signal, a time derivative of the sum of the abdomen respiratory volume signal and the thorax respiratory volume signal (RIPflow), a respiratory phase signal indicating the phase difference between the abdomen respiratory volume signal and the thorax respiratory volume signal, or a respiratory rate signal (RespRate) (Fig. 11: Respiration rate).
	With respect to claims 4 and 14, McDarby teaches determining the sleep stage includes performing a classification of the extracted features based on a prepared classifier, wherein the classifier is a neural network, decision tree or trees, forests of decision trees, clustering, and/or a support vector machine (Fig. 11: Classifier).
	With respect to claims 5 and 15, McDarby teaches deriving one or more respiratory parameters from the one or more respiratory signals, including a respiratory rate, a delay between the one or more respiratory signals, a stability of the respiration, a ratio of amplitude between the one or more respiratory signals, or a difference between the one or more respiratory signals (Fig. 11).
	With respect to claims 6 and 16, McDarby teaches obtaining the one or more respiratory signals includes obtaining a first respiratory inductance plethysmography (RIP) signal (par.0292).
	With respect to claims 7 and 17, McDarby teaches obtaining the one or more respiratory signals includes obtaining a second respiratory inductance plethysmography (RIP) signal (par.0100; thoracic and abdominal movement).
	With respect to claims 8 and 18, McDarby teaches obtaining the one or more respiratory signals includes obtaining a thoracic respiratory inductance plethysmography (RIP) signal and a abdomen respiratory inductance plethysmography (RIP) signal (par.0100; thoracic and abdominal movement).
	With respect to claims 9 and 19, McDarby teaches extracting features from the one or more respiratory signals includes extracting a feature related to respiratory rate, a first harmonic, a DC component, a breath-by-breath characteristics, breath amplitude, breath length, a zero-flow ratio, an activity feature, an activity feature derived from the accelerometer signal, RIP phase, skewness of breaths, max flow in, max flow out, a ratio of max flow in and max flow out, a time constant of inhalation and/or exhaustion, or mean and standard deviations, of difference mean ratios thereof (see Fig. 11).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791